                      Case 2:19-cv-01362-JCM-BNW Document 17 Filed 10/30/20 Page 1 of 3



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    BOARD OF TRUSTEES OF THE CEMENT                       Case No. 2:19-CV-1362 JCM (BNW)
                      MASONS AND PLASTERERS HEALTH AND
                 8    WELFARE TRUST, et al.,                                                  ORDER
                 9                                          Plaintiff(s),
               10            v.
               11     ARENAS, PARKS & STADIUM
                      SOLUTIONS, INC., et al.,
               12
                                                         Defendant(s).
               13
               14
                             Presently before the court is plaintiffs Cement Masons and Plasterers Health and Welfare
               15
                      Trust, et al.’s motion for entry of default judgment against defendant Arenas, Parks & Stadiums
               16
                      Solutions, Inc. (“APSS”). (ECF No. 16).
               17
                             Default judgment is appropriate “[w]hen a party against whom a judgment for affirmative
               18
                      relief is sought has failed to plead or otherwise defend, and that failure is shown by affidavit or
               19
                      otherwise.” Fed. R. Civ. P. 55(a). Obtaining a default judgment is a two-step process:
               20
               21                    First, the party seeking a default judgment must file a motion for
                                     entry of default with the clerk of a district court by demonstrating
               22                    that the opposing party has failed to answer or otherwise respond
                                     to the complaint, and, second, once the clerk has entered a default,
               23                    the moving party may then seek entry of a default judgment
                                     against the defaulting party.
               24
                      See UMG Recordings, Inc. v. Stewart, 461 F. Supp. 2d 837, 840 (S.D. Ill. 2006).
               25
                             Plaintiffs initiated this lawsuit against defendants APSS and Suretec Insurance Company
               26
                      (“Suretec”) on August 7, 2019. (ECF No. 1). Defendant Suretec was ultimately dismissed.
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:19-cv-01362-JCM-BNW Document 17 Filed 10/30/20 Page 2 of 3



                1     (ECF No. 14). The only remaining defendant, APSS, was timely served yet has never appeared.
                2     (ECF No. 5). The clerk entered default against APSS on July 1, 2020. (ECF No. 13).
                3            Plaintiff now moves for default judgment for the recovery of “$20,945.35, which consists
                4     of $8,381.80 in contributions, $2,192.52 in interest, $2,082.84 in liquidated damages, $16,615.20
                5     in attorney’s fees, $532.33 in costs, and 3,755.00 in Audit costs (less the $13,000 settlement paid
                6     by Suretec) pursuant to 29 U.S.C. § 1132(g)(2)” with interest to accrue from September 1, 2020
                7     until the judgment has been paid in full. (ECF No. 16).
                8            The court has reviewed the factors articulated by the Ninth Circuit in Eitel v. McCool,
                9     782 F.2d 1470, 1471 (9th Cir. 1986), and finds that default judgment is appropriate. The court
              10      finds that plaintiff’s complaint sufficiently states its causes of action, that plaintiff’s substantive
              11      claims are meritorious, and that defendants’ failure to respond is not the result of excusable
              12      neglect. Denying default judgment would prejudice plaintiff, and the court grants plaintiff’s
              13      motion accordingly. (ECF No. 16). The court now turns to damages.
              14             “The general rule of law is that upon default the factual allegations of the complaint,
              15      except those relating to the amount of damages, will be taken as true.” Geddes v. United Fin.
              16      Group, 559 F.2d 557, 560 (9th Cir. 1977) (citing Pope v. United States, 323 U.S. 1, 12 (1944)).
              17      Entry of a default judgment for money is appropriate without a hearing if “the amount claimed is
              18      a liquidated sum or capable of mathematical calculation” as is the case here. Davis v. Fendler,
              19      650 F.2d 1154, 1161 (9th Cir. 1981).
              20             Plaintiffs request the remaining damages owed by APSS for these causes of action in the
              21      amount of $20,945.35.        (ECF No. 16).        This amount allegedly includes $8,381.80 in
              22      contributions, $2,192.52 in interest as of July 31, 2020, $2,082.84 in liquidated damages as of
              23      July 31, 2020, $16,615.20 in attorney’s fees as of August 30, 2020, see Kerr v. Screen Extras
              24      Guild, Inc., 526 F.2d 67 (9th Cir. 1975), $532.33 in costs, and $3,755.00 in audit fees, less
              25      Suretec’s settlement payment in the amount of $13,000.00. (Id.). However, a calculation of
              26      these figures amounts to $20,559.69, not $20.945.35 as presented in plaintiffs’ briefing.
              27      Furthermore, the amount of liquidated damages is stated in plaintiffs’ exhibit as $1,697.98, not
              28

James C. Mahan
U.S. District Judge                                                    -2-
                      Case 2:19-cv-01362-JCM-BNW Document 17 Filed 10/30/20 Page 3 of 3



                1     $2,082.84.    (ECF No. 16-2).      In light of these discrepancies, this court declines to grant
                2     plaintiffs’ motion at this time.
                3             Plaintiffs are ordered to supplement their motion with an explanation of these
                4     discrepancies and/or the appropriate figures relevant for plaintiffs’ requested damages within 7
                5     days of the entry of this order.
                6             Accordingly,
                7             IT IS THEREFORE HEREBY ORDERED that the plaintiffs’ motion for default
                8     judgment against Arenas, Parks & Stadiums Solutions, Inc. is HELD IN ABEYANCE.
                9             IT IS FURTHER ORDERED that plaintiffs are ordered to supplement their motion with
              10      an explanation of these discrepancies and/or the appropriate figures relevant for plaintiffs’
              11      requested damages within 7 days of the entry of this order.
              12              DATED October 30, 2020.
              13                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                  -3-
